DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 05/26/2021.
Claim Rejections - 35 USC § 103
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 8-9, 11-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunazuka et al. (US Pub. No. 2006/0154713 A1 hereinafter referred to as Sunazuka) in view of Tsurumoto (US Pub. No. 2010/0099469 A1) and "Client-side prediction" (https://en.wikipedia.org)(17 March 2015).
As per claims 1 and 18, Sunazuka teaches a method and non-transitory computer-readable storage medium storing a program executable by a processor of a terminal device to perform for motion synchronization of a virtual object (abstract), the method comprising: determining, by processing circuitry of a terminal device, whether a first accumulation time reaches a first update time, the first accumulation time being accumulated from a previous speed update of the virtual object (Figs. 7 and 10 and paragraphs [0012], [0014], [0019]-[0021], [0035], [0086], [0092], and [0098] teaches storing positional and speed vector information for a virtual object over a period of times in order to present a current positional information and predict, based on past position and speed vector, future positional information with the current information including a current speed value (Fig. 10)); determining, by the processing circuitry of the terminal device, whether a second accumulation time reaches a second update time, the second accumulation time being accumulated from a previous location update of the virtual object, and first update time being greater than the second update time (Fig. 10 and paragraphs [0086] and [0092] information regarding the virtual object is updated in order to stay current with the future location which is predicted in Fig. 9 after current information is determined (paragraph [0092])); in response to the second accumulation time being determined as reach the second update time, 
As per claim 2, Sunazuka teaches a method further comprising: detecting, at an interval of n ticks, the first accumulation time and the second accumulation time, each of the n ticks being a unit of time used by the terminal device, and n being a positive integer (Figs. 7 and 10, see positional information as a factor of time).
As per claims 4 and 20, Sunazuka does not teach a method and medium further comprising: in response to the reception of the motion update synchronization packet, updating the location of the 
As per claim 5, Sunazuka teaches a method wherein the updating the speed of the virtual object in response to the first accumulation time being determined as reaching the first update time comprises: determining a speed update trend of the virtual object and a value of an acceleration of the virtual object corresponding to the speed update trend (paragraph [0092] see acceleration via accelerator open amount or the updating in the decrease via braking which would represent a speed change and cause an update to the speed); and updating the speed of the virtual object based on the speed update trend and the value of the acceleration of the virtual object (paragraph [0092] see acceleration via accelerator open amount or the updating in the decrease via braking which would represent a speed change and cause an update to the speed).  Sunazuka does not specifically teach a method wherein the motion update synchronization packet, the motion update synchronization packet 
As per claim 6, Sunazuka teaches a method wherein the updating the location of the virtual object in response to the second accumulation time being determined as reach the second update time comprises: determining a current direction of motion and the speed of the virtual object (paragraphs [0037] and [0098] vector is determined, speed x direction, and used to determine position); and updating the location of the virtual object based on the current direction of motion and the speed of the virtual object (paragraphs [0037] and [0098] vector is determined, speed x direction, and used to determine position).
	As per claim 7, Sunazuka does not teach a method wherein the first update time is a preset multiple of the second update time, and the preset multiple being an integer greater than 3.  However, Sunazuka teaches determining an estimated second positional information (paragraphs [0086] and [0092]) and Tsurumoto teaches a gaming system (abstract) comprising updating positional information 
	As per claim 8, Sunazuka teaches a method wherein the speed or the location of the virtual object is updated according to a character controller (paragraph [0092] see example braking, acceleration, ect.).
	As per claim 9, Sunazuka teaches a method further comprising: defining a motion model of the virtual object based on the character controller, the motion model being implemented using a shape, the virtual object being in a physical world of a virtual scenario (Figs. 2-4 see race cars which are controlled according to the determined motion (paragraph [0092]) and represented by a shape); performing linear projection of the motion model when the speed or the location of the virtual object is updated (Fig. 11, position updated overtime in a linear format); and updating the speed or the location of the virtual object as a current speed or a current location of the virtual object in the physical world of the virtual scenario (paragraphs [0037], [0092], and [0098] position determined based on control and motion parameters).  Sunazuka does not teach a capsule shape.  However, it would have been obvious to one of ordinary skill in the art to use a variety of shapes to represent the virtual objects including capsules in order to fit a desired design theme.  Specifically this is a design choice on how to represent visually the virtual object.

	As per claim 12, Sunazuka does not teach a method further comprising, in response to the reception of the motion update synchronization packet: determining whether a location difference between the location of the virtual object determined by the processing circuitry and a server-side location of the virtual object specified in the motion update synchronization packet is gather than a preset threshold; and moving the virtual object linearly from the location to the server-side location in a preset number of frames when the location difference is determined to be greater than the preset threshold.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]) wherein if a certain threshold of error is exceeded an object on the client side is updated to confirm with the location send from the server side (paragraph [0003]) and Tsurumoto teaches moving an object from a current position to a determined position after a period of time has elapsed in order to show movement of the object (paragraph [0082]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto and Client-side 
	As per claim 13, Sunazuka teaches a method for motion synchronization of a virtual object (abstract), the method comprising: determining, by processing circuitry of a server (paragraph [0095] positional information can be generated on the server), whether a system accumulation time reaches a system update time, the system accumulation time being accumulated from a previous speed and location update of the virtual object by the server (Figs. 7 and 10 and paragraphs [0012], [0014], [0019]-[0021], [0035], [0086], [0092], and [0098] teaches storing positional and speed vector information for a virtual object over a period of times in order to present a current positional information and predict, based on past position and speed vector, future positional information); in response to the system accumulation time being determined as reaching the first update time, updating a speed and a location of the virtual object and resetting the system accumulation time (Figs. 7 and 10 and paragraphs [0012], [0014], [0019]-[0021], [0035], [0086], [0092], and [0098] teaches storing positional and speed vector information for a virtual object over a period of times in order to present a current positional information and predict, based on past position and speed vector, future positional information).   Sunazuka does not teach causing a terminal device to periodically determine a terminal-side updated speed of the virtual object based on the first update time set by the server and to periodically determine a terminal-side updated location of the virtual object based on a second update time, and the first update time being greater than the second update time; receiving a motion control operation request from the terminal device, the motion control operation request including a set of motion control parameters, the set of motion control parameters including at least a speed control parameter and a location control parameter, and in response to reception of the motion control operation request, updating the speed and the location of the virtual object based on the set of motion control parameters.   “operation signals input from the operation unit 96 (representing accelerator opening amount, handle operating angle, brake depression angle, etc.) space data and moving object data etc.” with paragraph [0086] indicating input device, 96, including keyboard, game controller (paragraph [0067]), ect. are used to receive commands which set the speed and position (examiner recognizes that speed would be a component of position as well) such as by acceleration or angle of the game controller (see handle paragraph [0067]) and paragraphs [0037] and [0098] wherein vehicle data which is used in the game system include speed and direction data which would additionally give position as updated overtime.  Specifically one of ordinary skill in the art would recognize that a input device for a vehicle which includes an accelerator opening amount would be used to control the amount of acceleration and the brake depression angle would be used to control the amount of deceleration which would be used to set a speed at a given time and that the handle operating angle would be used to indicate a direction.), Tsurumoto teaches a gaming system (abstract) comprising updating positional information as a factor of a preset time period (paragraph [0082]), and Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]) wherein a threshold error value is used wherein when the error exceeds a certain value the location of the object is updated to the use the server determined location (paragraph [0001] see snapping wherein if the error between positions is too great the client is set to use the position of the server) while if the error is below a set value it is either interpolated from the current position to a new 

	As per claim 15, Sunazuka does not teach a method further comprising: generating a motion update synchronization packet; and sending the motion update synchronization packet to the terminal device.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto and Client-side prediction, since Sunazuka is modifiable to specifically use client-side prediction in order to allow the client device to quickly update the movement data of an object during a game in order to avoid latency issues while insuring that the actual location and speed, as determined by the server in order to have one agreed upon location, is used when an update is possible thereby avoiding an unfair race by having one device providing inaccurate location and movement data.
	As per claim 16, Sunazuka teaches a method further comprising, when the server detects the virtual object switches a motion state: updating the speed and the location of the virtual object (paragraphs [0092] and [0095] motion updated based on input which changes a state (i.e. acceleration)).  Sunazuka does not teach generating a motion update synchronization packet specifying the speed and location of the virtual object as updated when the server detects the virtual object switches the motion state; and sending the motion update synchronization packet to the terminal device.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to 
	As per claim 17, Sunazuka does not teach a method wherein the method further comprises: determining whether a location difference between a terminal-side location of the virtual object reported by the terminal device and the location of the virtual object determined by the server is greater than a preset threshold; and updating the location of the virtual object to be the terminal-side location reported by the terminal device when the location difference is determined to be less than the preset threshold.  However, Client-side prediction teaches the known step of controlling a client device to determine the location of an object based on user input in a game while additionally sending player input to a server for the server to determine the location of an object with the client position being updated, as needed, when receiving the next server update (paragraphs [0001]-[0003]) wherein if a certain threshold of error is exceeded an object on the client side is updated to confirm with the location send from the server side (paragraph [0003]) and Tsurumoto teaches moving an object from a current position to a determined position after a period of time has elapsed in order to show movement of the object (paragraph [0082]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto and Client-side prediction, since Sunazuka is modifiable to use the updating feature of Client-side prediction in order to 
	As per claims 21-22, Sunazuka teaches a method and medium wherein the program, when executed by the processor, further causes the processor to perform: detecting a motion control operation on the virtual object by a user (paragraph [0092] input includes “operation signals input from the operation unit 96 (representing accelerator opening amount, handle operating angle, brake depression angle, etc.) space data and moving object data etc.” with paragraph [0086] indicating input device, 96, including keyboard, game controller (paragraph [0067]), ect. are used to receive commands which set the speed and position (examiner recognizes that speed would be a component of position as well) such as by acceleration or angle of the game controller (see handle paragraph [0067]) and paragraphs [0037] and [0098] wherein vehicle data which is used in the game system include speed and direction data which would additionally give position as updated overtime.  Specifically one of ordinary skill in the art would recognize that a input device for a vehicle which includes an accelerator opening amount would be used to control the amount of acceleration and the brake depression angle would be used to control the amount of deceleration which would be used to set a speed at a given time and that the handle operating angle would be used to indicate a direction.); determining a set of motion control parameters for the virtual object based on the motion control operation, the set of motion control parameters including at least a speed control parameter and a location control parameter (Fig. 10 and paragraph [0092]): and sending a motion control operation request including the set of motion control parameters to the server (paragraph [0092] vehicle data is maintained on the server as well).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunazuka et al. (US Pub. No. 2006/0154713 A1 hereinafter referred to as Sunazuka), Tsurumoto (US Pub. No. 2010/0099469 A1), and "Client-side prediction" (https://en.wikipedia.org)(17 March 2015) in view of Pottinger et al. (US Pub. No. 2007/0207844 A1 hereinafter referred to as Pottinger).
As per claim 10, Sunazuka does not teach a method wherein the character controller is an expandable character controller that controls the virtual object and a second virtual object in a virtual game scenario; the virtual object is an infantryman; the second virtual object is a cavalryman; and the defining the motion model of the virtual object based on the character controller includes: defining, by using the character controller, a first motion model having a first combination of first parameters and first settings for the infantryman and a second motion model having a second combination of second parameters and second settings for the cavalryman, the first motion model supporting a linear motion of the infantryman in a direction, the second motion model supporting a circular motion or a variable circular motion of the cavalryman.  However, Pottinger teaches a virtual game world comprising different character models such as cavalryman and infantry for play of the game wherein the cavalrymen and infantry act in a certain manner (abstract and paragraph [0037]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sunazuka with Tsurumoto, Client-side prediction, and Pottinger, since Sunazuka is modifiable to apply the motion update to other known game types, such as shown by Pottinger such as war games, in order to allow for those game to also accurately track the movement of the characters in more a real-time fashion in order to avoid undue delay due to lag in communication and thereby expanding the uses of the system of Sunazuka.
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. Applicant argues that amended claims 1, 13, and 18 overcome the current combination of prior arts due to the update time frequencies being different between a speed and location determination.  Examiner respectfully disagrees and cites to Figs. 9 and 10 of Sunazuka which shows two different determinations such as a current information, see Fig. 10, which includes speed, or velocity, and future predicted location which is based on current information.  Therefore speed is determined at least before future .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/7/2021